In a proceeding pursuant to article 5 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered November 19, 1979, which awarded petitioner’s counsel a fee of $2,000. Order reversed, without costs or disbursements, and matter remitted to the Family Court, Nassau County, for a hearing to determine (1) an appropriate counsel fee for petitioner’s attorney and (2) the relative financial circumstances of the parties, so as to permit a proper allocation of any such fee. In view of the conflicting affidavits submitted by the parties with respect to the nature and value of the services performed by petitioner’s attorney, the Family Court should have conducted a hearing before fixing a counsel fee. Fur*605ther, in the interest of doing juistice between the parties, the court should also hear evidence on the question of the proper allocation of any such counsel fee, based upon the relative financial circumstances of the parties (see Yagoda v Yagoda, 73 AD2d 619; Wood v Wood, 73 AD2d 963). Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.